Title: To George Washington from Burwell Bassett, Jr., 2 April 1793
From: Bassett, Burwell Jr.
To: Washington, George



Dear Sir
Popescreek [Va.] April 2d 1793

I am gretefully sensible of the friendly sentiments communicated in your favor of the 4th of March[.] The death of my dear father was rendered the more distressing as from the apparent strength of his constitution he had a right to expect to enjoy life for many years had not that fatal accident have happened. But humane expectations seems almost to be formed only for disappointment it is therefore wise to submit. Your communications respecting the will of our friend I made known to my sister she was extremely anxious to have her appearance in publick on such an occation postponed to a further day than the fifteenth of this month. I can myself see no objection to gratifying her in that respect as the regularity of the Majors affairs will I hope prevent any dispute at any time paticularly at an early period, and s[h]ould necessety require it an executrix can do almost any act before qualification. These considerations prevent Mr Dandridge and myself from being at the Fairfax april court agreable to the suggestion in your letter. Be pleased to give my love to my sister. With every sentitiment of regard and esteem I subscribe myself Your Obt Huml. Sert

Burwell Bassett

